Field, C. J. delivered the opinion of the Court—Cope, J. concurring.
The statement on appeal from the judgment was not prepared within the statutory time. It cannot, therefore, be looked into for the determination of the errors assigned by the appellants. The statement on appeal from the order refusing a new trial is not agreed to by the parties or them counsel, or settled by the Judge who tried the cause. It constitutes, therefore, no part of the record which we can notice. This disposition of the two statements leaves the case to rest upon the judgment roll, and that discloses no error.
Judgment affirmed.